Citation Nr: 0732996	
Decision Date: 10/19/07    Archive Date: 10/26/07

DOCKET NO.  07-09 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for scoliosis, 
osteoarthritis, and degenerative disc disease of the lumbar 
spine with incontinence (hereafter "back disability").  

2.  Entitlement to service connection for degenerative joint 
disease (DJD) of the left hip with hip replacement and 
postoperative dislocations (hereafter "left hip 
disability"). 

3.  Entitlement to service connection for DJD of the right 
hip.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs




WITNESSES AT HEARING ON APPEAL

The veteran and her spouse


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to August 1945.  

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development and consideration.  VA will notify the appellant 
if further action is required.


REMAND

At her September 2007 travel Board hearing, the veteran 
testified that her VA physician, Dr. K., did not feel 
comfortable making an etiological finding with regard to the 
claimed disabilities.  So the undersigned Veterans Law Judge 
asked the veteran whether she would be willing to undergo a 
VA examination to obtain this necessary medical nexus 
opinion, and she stated that she would.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007).

In an October 2004 VA treatment record, Dr. K. stated the 
veteran "[w]ants the VA to reconsider her disability.  She 
brings letter for my support in claim that the big trucks she 
drove in the service. [sic]"  The doctor's note appears 
incomplete, and there is no indication whether Dr. K. signed 
the veteran's letter or opined whether her disabilities were 
due to her period of military service.  See, e.g., Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability . . .").  See also 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

VA is generally required to make reasonable efforts to assist 
a claimant in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A(a) (West 2002).  This duty to 
assist includes conducting a thorough and comprehensive 
medical examination.  Robinette v. Brown, 8 Vet. App. 69, 76 
(1995).  There is no medical evidence of record addressing 
the etiology of the veteran's back and hip disabilities.  
Therefore, she must be scheduled for a VA examination to 
obtain a medical nexus opinion concerning this determinative 
issue.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for a VA 
examination to determine whether it is at 
least as likely as not that her 
bilateral hip and back disabilities are 
due to her period of active military 
service during World War II - and, in 
particular, to driving big trucks.  
Advise the veteran that failure to report 
for her scheduled VA examination, without 
good cause, may have adverse consequences 
for her claims.  

The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find 
against it.  The examiner should discuss 
the rationale of the opinion.  If the 
examiner cannot provide this requested 
opinion without resorting to speculation, 
please expressly indicate this.

2.  Then readjudicate the claims in light 
of the additional evidence.  If they are 
not granted to the veteran's 
satisfaction, send her and her 
representative a supplemental statement 
of the case and give them an opportunity 
to respond before returning the file to 
the Board for further appellate 
consideration.  

The appellant has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

